Case 1:15-cv-06605-JMF-OTW Document 165 Filed 09/09/19 Page1of3

The State of New York Ex Rel Vinod Khurana et al v. Spherion Corp, 1:15-cv-06605-JFK-FM
Sealed Exhibit to ECF Doc. 53, Declaration of Sabita Krishnan

Exhibit T

DOI Email
Filed Under Seal
Case 1:15-cv-06605-JMF-OTW Document 165 Filed 09/09/19 Page 2 of 3

 

From: DIANE <>

Sent: January 03, 2011 12:31 PM

To: SCHWAM, KEITH;HIBSHOOSH, YUVAL;SULLIVAN, RICHARD
Subject: City Time comment on CNN from Jan. 2009

Village Voice sent the below comment from the CNN website re: CityTime and posted in January 2009, asking if this started the CT
investigation. Preposterous. But you should review the comment nonetheless.

http://ireport.cnn, com/docs/DOC-205 164

Waste/abuse at the City of New York..an insider story

January 31, 2009 | New York, New York | Vetting explained Posted by:
newyorker23

Viewed 934 times

Shared 8 times

Last updated: February 2, 2009

CNN producer note

iReport [ Several year ago, I was hired as a consultant for the City of New York Payroll department under the administration of Joel
Bondy, Executive Director.

The project: a 10 year, $200 million budget to develop the City's Payroll system ("CityTime")spearheaded by SAIC Corp.- a Icading
suppplier of contractors for the government.

In Year 7, it was very clear to most of us that the project was a waste of taxpayers money and was not accomplishing the goal of
automating all 80+ City of New York agencies. in year 9 - 10, between 8 - 15 agencies have been automated at a cost of $200 million
with well over 70 agencies to go. A TOTAL waste of taxpayers money !!!

The THREE culprits behind this sceme are :

1. Senior consultant manager, Spherion Corp. Mark Mazer - the most crooked person on the team. 50 years old. Bill rate: $175/hr

2. Senior Manager, Spherion Corp.: Scott Berger A sheep who listens ONLY to Mark Mazer and does not rock the beat. Is building his
house in Florida at taxpayers expense. 60 years old. Bill rate: $175/hr

3. Senior software developer manager, SAIC: nickname: "jellybean”. 55 years old, Bill rate: $175/hr

In all, these three men have EVERY objective to continue the project into 2010 and beyond asking for a budget of $20 - $25 million/yr +
for a failed project and based on lies. In the process, they rake in hundcreds of 000's $ for themselves and produce little in return except a
faltering system.

The project is a total waste and will NOT accomplish the goal to automate all 80+ agencies. They know it and so do many of the
consultants.

CONFIDENTIAL NYC_CT00003423
Case 1:15-cv-06605-JMF-OTW Document 165 Filed 09/09/19 Page 3 of 3

I would suggest that the media contact the NYC Payroll department and obtain more information on "CityTime". You will be surprised to
discover what lies beneath the covers.

Briefly:
1. Over 100 external consultants from SAIC, Spherion and other agencies billing minimum of $50/hr. The highest is $1 75/hr.

2. The project in its 5th year was a failure and should have been canned but Joel Bondy for some reason or another (blindsighted) decided
it must go on for another 5 yrs. I observed how nervous he loooked in some mectings.

3. No doubt this was the BIGGEST lottery landing a job here but as time went on, I along with others started realizing there was nothing
really coming of this. Mark Mazer and Scott had ONLY one main intent...to pocket the $/hr for themselves for as long as possible @
taxpayers expense.

4. We were told specifically when other City officials visited us NOT to "bad" mouth the project...we all along with management KNEW
very well this was going to be a complete failure.

5. The project is housed between 6th and 7th on 31st street on the 8th - 10th floor, It has the "City of New York Payroll department" sign
outside the front door.

Someone from CNN research this and STOP it thttp:/Avww.ireport.com/upload/upload/!!
T have always wanted to tell this story but stopped from doing so. I suppose when I was there, it was greed that prevented me.

Now happily employed by a Wall Street firm...

COMFIDENTIAL NYC_CT00003424
